DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 4/28/2022.
           Claims 1-5 and 7-23 are currently pending.
           Claims 1 and 23 have been amended.
            Claims 5-6 and 24-25 have been cancelled.
           Claims 1, 14 and 23 are independent claims.

Reasons for Allowance
2.        Claims 1-5 and 7-23 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
            Claims 14-22 were allowed, the reasons for allowance were indicated in the previous non-final office action submitted on 1/05/2022.
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “…a fourth transistor having a current path coupled between the first supply terminal and the current path of the second transistor, and a control terminal coupled to the current path of the first transistor, a first resistive element coupled between the current path of the third transistor and the current path of the fourth transistor, and a first current mirror coupled between the current path of the first transistor and an input of the inverter; and a second transconductance amplifier having first and second inputs, and an output coupled to the input of the inverter, wherein the first and second inputs of the first transconductance amplifier are configured to receive first and second reference voltages, respectively, and wherein the second reference voltage is higher than the first reference voltage.” in combination with all other elements as claimed in claim 1. 

          Regarding claim 23, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:  
         “…a third transconductance amplifier having first and second inputs configured to be coupled across a resistive element, and an output coupled to an input of the further inverter; and
a current generator having a fourth transconductance amplifier configured to generate a reference current at an output of the current generator based on a reference voltage, the output of the current generator being coupled to the input of the further inverter, wherein the output of the further inverter is configured to change state based on a magnitude of a load current flowing through the resistive element; and a half-bridge having a high-side transistor and a low-side transistor, wherein the high- side transistor comprises the resistive element coupled to the first and second inputs of the third transconductance amplifier, and wherein the first and second inputs of the first transconductance amplifier are coupled across a current path of the low-side transistor.” in combination with all other elements as claimed in claim 23.

        As to claim(s) 2-4 and 7-13, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.      
                 Jones (U.S Pub. 20020180418) discloses a current sense amplifier (10) for measuring current flowing through a sense resistor (12) coupled between first (11) and second (13) terminals, respectively, of the current sense amplifier, the current sense amplifier includes a first amplifier (18) having a first input (17) coupled by a first resistor (16) to the first terminal (11) and a second input (20) coupled by a second resistor (19) to the second terminal (13) and a bias circuit (30,24) coupled to the first input (17) of the first amplifier for causing the bias current to flow through the first resistor (16. A feedback transistor (26) is coupled to the output (22) of the first amplifier and the second input (20) of the first amplifier to cause a feedback current to equalize the voltages on the first (17) and second (20) inputs of the first amplifier and supply the feedback current to an output terminal (36) of the current sense amplifier (10) (see specification for more details).
             Itoh (U.S Pub. 20060208663) discloses a constant voltage power supply circuit is provided with a constant voltage circuit part to convert an input voltage into a predetermined constant voltage, a first excessive current protection circuit part to control the constant voltage circuit part so as to reduce the output voltage while maintaining an output current that is output to a predetermined maximum value if the output current is greater than or equal to the predetermined maximum value when the output voltage is a rated voltage, and a second excessive current protection circuit part to control the constant voltage circuit part so as to reduce the output voltage and the output current and to output a short-circuit current if the output voltage decreases to a ground voltage when the output voltage is decreased to a predetermined value by the first excessive current protection circuit part. The second excessive current protection circuit part is disabled in response to a first test signal that is active (see specification for more details).              Kwon (U.S Pub. 20050270077) discloses a power-on reset circuit and method for the same may provide reset signals during power-up and/or power-down cycles, to reduce the chances of error. An error may occur, for example, due to voltage fluctuations and/or the ambient temperature of circuit components. Reducing the chances of error during a power-up cycle may include setting an output node of a circuit to a reset state when a power supply voltage reaches a first voltage level and outputting a power-on reset signal to the output node when the power supply voltage equals a second voltage level higher than the first. Reducing the chances of error during a power-down cycle may include setting the output node to a reset state when the output node reaches a third voltage level between the first and second voltage levels. (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
5/17/2022